DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  in line 3, “located from the top hub cover” should read “located further from the top hub cover”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13 line 20 there is no antecedent basis for the term “the cable”. As such it is unclear what cable is being referenced and how it relates to the claimed system. For the purposes of examination it was assumed that “the cable” referenced a cable received in the gap between the cable management cover and the spindle. 
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 13-20 would be allowable of amended to overcome the above claim objection and 112 rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  US7726823 to Rus et al. was considered to be the closest prior art. With respect to claim 1, Rus teaches a medical device suspension system(fig 1), including: a spindle(32) having an outer major surface and extending along a longitudinal axis; a cable management cover(unlabeled, seen surrounding the spindle in figure 2) surrounding the spindle about the longitudinal axis and having an inner major surface, the cable management cover extending along the longitudinal axis between a first end and a second end such that a gap is formed between the inner major surface of the cable management cover and a portion of the outer major surface of the spindle(as seen in figure 2); a hub(30C) rotatably mounted to the spindle, the hub including a hub housing; Rus however does not teach a top hub cover disposed along the longitudinal axis between the hub and the cable management cover, the top hub cover defining an end of the gap formed between the inner major surface of the cable management cover and the outer major surface of the spindle along the longitudinal axis, the top hub cover comprising a passage in fluid communication with an internal volume of the hub housing, the top hub cover rotatable with respect to the spindle about the longitudinal axis; and a cable provided within the gap, the cable entering the gap proximate the first end of the cable management cover at a fixed location about the longitudinal axis, the cable passing into the hub housing through the passage of the top hub cover, wherein rotation of the top hub cover about the longitudinal axis causes the position of the passage to rotate about the longitudinal axis, while the position at which the cable enters the gap about the longitudinal axis remains stationary.
With regards to claim 13, Rus teaches a mounting plate(24) as a part of the medical device suspension system detailed above, but does not teach the top hub cover and passage arranged as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200268476, US7065811, US20040020675, US5808680 and US3556455 all teach similar medical suspension systems.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632